Title: From John Adams to Arthur Lee, 29 August 1782
From: Adams, John
To: Lee, Arthur



The Hague August 29. 1782
Dear sir

I have a great Mind to envy your Situation or to wish myself with you in Congress where I Should have less Anxiety and more health, if not an opportunity to do more good.

The Mynheers have overcome most of their Terrors and are now well fixed, in the good System. They will hearken to no Seperate Proposals, and therefore will make an important Diversion in our favour although they Should not Succeed in their Endeavours, to excite the Court to more Strenuous Exertions.
We have Succeeded, to obtain a Small Loan. There is near a Million and an half of Guilders obtained, to be paid upon the rect of the Ratification of the Contract.
The Deputies of the Provinces have generally received their Instructions concerning the Treaty of Commerce, and I am daily in Conference upon the subject. It is slow Work but in time it will be finished, to mutual satisfaction as I believe.
Fitzherberts Powers are to treat with France, the states Gen. and the Ministers of all other Principum et statuum quorum interesse poterit.
Mr Brantzens Powers are to treat in concert with France and all the other Powers at War with England but to agree to no Peace or Truce but in Concurrence with them.
I dont like, very well, the Idea of any Conferences before, a British Minister has Powers to treat with the Ministers of the United states in so many Words: and think that if We had refused, to treat till that time Shelburne would have been forced to come into Fox’s Plan. Possibly however they may agree upon Preliminaries. But I have not very Sanguine hopes of it.
I should be very glad to hear from you as often as your important Engagements will permit
